Case 3:20-cv-03345-WHO Document 84-3 Filed 10/30/20 Page 1 of 4




            EXHIBIT B
Founders And ExecutivesCase
                        Of Off-Shore Cryptocurrency Derivative...
                             3:20-cv-03345-WHO                     https://www.justice.gov/usao-sdny/pr/founders-and-executives-sho...
                                                         Document 84-3     Filed 10/30/20 Page 2 of 4




              U.S. Attorneys » Southern District of New York » News » Press Releases

                                                      Department of Justice

                                                       U.S. Attorney’s Office

                                                   Southern District of New York


              FOR IMMEDIATE RELEASE                                                        Thursday, October 1, 2020


                Founders And Executives Of Off-Shore Cryptocurrency
               Derivatives Exchange Charged With Violation Of The Bank
                                     Secrecy Act

                Arthur Hayes, Benjamin Delo, Samuel Reed, and Gregory Dwyer Flouted U.S.
                                     Anti-Money Laundering Rules

              Audrey Strauss, the Acting United States Attorney for the Southern District of New York, and William
              F. Sweeney Jr., Assistant Director-in-Charge of the New York Field Office of the Federal Bureau of
              Investigation (“FBI”), announced the indictment of Arthur Hayes, Benjamin Delo, Samuel Reed, and
              Gregory Dwyer, charging the four with violating the Bank Secrecy Act and conspiring to violate the
              Bank Secrecy Act, by willfully failing to establish, implement, and maintain an adequate anti-money
              laundering (“AML”) program at the Bitcoin Mercantile Exchange or “BitMEX.” The case is assigned
              to United States District Judge John G. Koeltl. REED was arrested in Massachusetts this morning,
              and will be presented in federal court there. HAYES, DELO, and DWYER remain at large.

              Acting Manhattan U.S. Attorney Audrey Strauss said: “With the opportunities and advantages of
              operating a financial institution in the United States comes the obligation for those businesses to do
              their part to help in driving out crime and corruption. As alleged, these defendants flouted that
              obligation and undertook to operate a purportedly ‘off-shore’ crypto exchange while willfully failing to
              implement and maintain even basic anti-money laundering policies. In so doing, they allegedly
              allowed BitMEX to operate as a platform in the shadows of the financial markets. Today’s
              indictment is another push by this Office and our partners at the FBI to bring platforms for money
              laundering into the light.”

              FBI Assistant Director William F. Sweeney Jr. said: “As we allege here today, the four defendants,
              through their company’s BitMEX crypto-currency trading platform, willfully violated the Bank Secrecy
              Act by evading U.S. anti-money laundering requirements. One defendant went as far as to brag the
              company incorporated in a jurisdiction outside the U.S. because bribing regulators in that jurisdiction
              cost just ‘a coconut.’ Thanks to the diligent work of our agents, analysts, and partners with the



1 of 3                                                                                                              10/30/20, 1:41 AM
Founders And ExecutivesCase
                        Of Off-Shore Cryptocurrency Derivative...
                             3:20-cv-03345-WHO                     https://www.justice.gov/usao-sdny/pr/founders-and-executives-sho...
                                                         Document 84-3     Filed 10/30/20 Page 3 of 4

              CFTC, they will soon learn the price of their alleged crimes will not be paid with tropical fruit, but
              rather could result in fines, restitution, and federal prison time."

              According to the allegations in the Indictment[1]:

              HAYES, DELO, and REED founded BitMEX in or about 2014, and DWYER became BitMEX’s first
              employee in 2015 and later its head of business development. BitMEX, which has long serviced
              and solicited business from U.S. traders, was required to register with the Commodity Futures
              Trading Commission (“CFTC”) and to establish and maintain an adequate AML program. AML
              programs ensure that financial institutions, such as BitMEX, are not used for illicit purposes,
              including money laundering.

              Despite those obligations, HAYES, DELO, REED, and DWYER knew by no later than in or about
              September 2015 that, because BitMEX served U.S. customers, it was required to implement an
              AML program that included a “know your customer” or “KYC” component, but chose to flout those
              requirements. Indeed, each of the defendants knew of customers residing in the United States who
              continued to access BitMEX’s trading platform through at least in or about 2018, and that BitMEX
              policies nominally in place to prevent such trading were toothless or easily overridden to serve
              BitMEX’s bottom line goal of obtaining revenue through the U.S. market without regard to U.S.
              regulation. While knowing of BitMEX’s obligation to implement AML and KYC programs because
              BitMEX was serving U.S. customers, HAYES, DELO, REED, and DWYER took affirmative steps
              purportedly designed to exempt BitMEX from the application of U.S. laws such as AML and KYC
              requirements. For example, the defendants caused BitMEX and its parent corporations formally to
              incorporate in the Seychelles, a jurisdiction they believed had less stringent regulation and from
              which they could still serve U.S. customers without performing AML and KYC. Indeed, in or about
              July 2019, HAYES bragged that the Seychelles was a more friendly jurisdiction for BitMEX because
              it cost less to bribe Seychellois authorities – just “a coconut” – than it would cost to bribe regulators
              in the United States and elsewhere.

                                                       *           *          *

              HAYES, 34, of Buffalo, New York and Hong Kong, DELO, 36, of the United Kingdom and Hong
              Kong, REED, 31, of Massachusetts, and DWYER, 37, of Australia and Bermuda, are each charged
              with one count of violating the Bank Secrecy Act, and one count of conspiring to violate the Bank
              Secrecy Act, each of which carries a maximum penalty of five years in prison. The maximum
              potential sentences in this case are prescribed by Congress and are provided here for informational
              purposes only, as any sentencing of the defendants will be determined by the judge.

              Ms. Strauss praised the outstanding investigative work of the FBI’s New York Money Laundering
              Investigation Squad, and the assistance of the FBI’s Boston, Milwaukee, and Minneapolis Field
              Offices. Ms. Strauss also thanked the attorneys and investigators at the CFTC for offering their
              expertise in the development of this investigation.

              The prosecution is being handled by the Office’s Money Laundering and Transnational Criminal
              Enterprises Unit. Assistant U.S. Attorneys Jessica Greenwood and Samuel Raymond are in charge
              of the prosecution.




2 of 3                                                                                                                 10/30/20, 1:41 AM
Founders And ExecutivesCase
                        Of Off-Shore Cryptocurrency Derivative...
                             3:20-cv-03345-WHO                     https://www.justice.gov/usao-sdny/pr/founders-and-executives-sho...
                                                         Document 84-3     Filed 10/30/20 Page 4 of 4

              [1] As the introductory phrase signifies, the entirety of the text of the Indictment, and the description
              of the Indictment set forth herein, constitute only allegations, and every fact described should be
              treated as an allegation.


              Attachment(s):
              Download Arthur Hayes et al. indictment.pdf

              Topic(s):
              Financial Fraud

              Component(s):
              USAO - New York, Southern

              Contact:
              James Margolin, Nicholas Biase
              (212) 637-2600

              Press Release Number:
              20-218

                                                                                                   Updated October 1, 2020




3 of 3                                                                                                                10/30/20, 1:41 AM
